Defendant’s motion to withdraw his plea was properly denied. Defendant was afforded a reasonable opportunity to present his specific contentions by means of both written and oral applications (People v Woodard, 208 AD2d 411, lv denied 84 NY2d 1040). "The minutes of the plea proceeding establish that the plea was entered knowingly and voluntarily, belying defendant’s unsupported claims, inter alia, of coercion and ineffective assistance of counsel.” (People v Galarza, 219 AD2d 514.) New counsel need not have been appointed simply because counsel declined to join in defendant’s pro se application to withdraw the plea. We note the court adequately addressed defendant’s contentions and find the court properly rejected his motion on the merits (cf., People v Sides, 75 NY2d 822, 824-825). Concur — Wallach, J. P., Ross, Nardelli, Williams and Mazzarelli, JJ.